NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 01, 2022.  
In view of amendments filed on August 01, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on August 01, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Printing Apparatus and Printing Method for Displaying Operation Histories.
Claims 1–9 are allowed. Claim 1, 6 and 7 are independent claims. Claims 2–5, 8 and 9 depend on claim 1. 
Applicant’s Reply (August 01, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 6 and 7 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the feature of claims 1, 6 and 7. 
The Reply has amended claims 1, 6 and 7 to add several features as shown in the excerpt below: 
[1] “a receiving section configured to receive reprinting based on a first item selected out of the timeline-displayed plurality of items; and 
a display control section configured to timeline-display a second item indicating an operation history of the reprinting that has been performed in response to the receiving section receiving the reprinting based on the first item in a display form having a decided relation between the second item and the first item and timeline-display a third item corresponding to an operation history different from both of the operation history of the reprinting that has been performed in response to the receiving section receiving the reprinting based on the first item and an operation history of the reprinting based on the second item in a display form not having the decided relation with both of the first item and the second item.” 
[6] “receiving reprinting based on a first item selected out of the timeline-displayed plurality of items; 
timeline-displaying a second item indicating an operation history of the reprinting that has been performed in response to the receiving based on the first item in a display form having a decided relation between the second item and the first item and timeline-displaying a third item corresponding to an operation history different from both of the operation history of the reprinting based on the first item and an operation history of the reprinting that has been performed in response to the receiving based on the second item in a display form not having the decided relation with both of the first item and the second item; and when any one of the plurality of items is selected by a user, performing the reprinting according to setting included in an operation history corresponding to the selected item to produce a print.”
[7] “a receiving function for receiving a reoperation based on a first item selected out of the timeline-displayed plurality of items; and 
a display control function for timeline-displaying a second item indicating an operation history of the reoperation that has been performed in response to the receiving based on the first item in a display form having a decided relation between the second item and the first item and timeline-displaying a third item corresponding to an operation history different from both of the operation history of the reoperation based on the first item and an operation history of the reoperation that has been performed in response to the receiving based on the second item in a display form not having the decided relation with both of the first item and the second item.”
Specifically, the closest prior art, Chiba (2020/0076970), Okada (2010/0290068) and Uomori (2017/0090466), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 6 and 7 are allowable over the prior art of record. It follows that claims 2–5, 8 and 9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Matsuura (2018/0067978)
Describes a log management method executed by a processor included in a log management device that manages logs of a plurality of devices, the log management method includes receiving a plurality of logs from one of the plurality of devices; generating a plurality of time stamps and a plurality of bodies by separation of the plurality of time stamps from the plurality of logs; sorting the plurality of time stamps and the plurality of bodies based on information included in the plurality of bodies; compressing the sorted plurality of bodies and the plurality of sorted time stamps; restoring, when a request to refer to the plurality of logs is received, the plurality of logs by decompressing the compressed plurality of bodies and the plurality of compressed time stamps; and outputting the restored plurality of logs.
Omori (11,079,992)
Describes an information processing apparatus displays a first job setting screen for a user to perform a setting when a predetermined job is executed by a first application and a second job setting screen for the user to perform a setting when the predetermined job is executed by a second application, displays a menu screen including the first application's software key and the second application's software key and one or a plurality of job histories having information regarding the application selection information, and receives designation of any of the job histories by the user. Whether an application corresponding to the information regarding the application selection information included in the designated job history is the first application or the second application is specified, and the first job setting screen or the second job setting screen, which corresponds to the specified application, is displayed. 
Sakai  (2022/0083299)
Describes a printing apparatus including a plurality of operation modes including a copy mode is provided, the printing apparatus displays a main screen including a plurality of items respectively corresponding to the plurality of operation modes and operation histories in the past of the printing apparatus, displays, according to selection of the item corresponding to the copy mode out of the plurality of items displayed on the display section, a setting screen concerning the copy mode including the operation history concerning the copy mode extracted out of the operation histories, and, when the operation history displayed on the setting screen is selected by a user, performs reprinting according to setting included in the selected operation history.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672